Citation Nr: 0607868	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by.  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1975 May 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In February 
2005, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
the hearing has been associated with the claims folder.  


FINDING OF FACT

The veteran's symptoms do not meet the criteria for PTSD.  A 
psychiatric disorder, to include PTSD, was not manifest in 
service and is not attributable to service.  




CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in February 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that she should submit pertinent evidence in her 
possession per 38 C.F.R. § 3.159(b)(1).  She was advised of 
how and where to send this evidence and how to ensure that it 
was associated with her claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the February 
2004 notice, the September 2005 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active service.  38 U.S.C.A. §§  
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

If a claim for PTSD is based on an in-service sexual assault, 
38 C.F.R.§ 3.304(f)(3) provides that evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A January 1975 entrance examination report shows that 
psychiatric examination was normal.  Her neuropsychiatric 
status was assigned a profile of "1."  On the accompanying 
medical history she denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

A May 1975 examination report shows that psychiatric 
evaluation was normal.  Her neuropsychiatric status was 
assigned a profile of "1."  Records of treatment, dated in 
October 1975, note multiple lacerations to the left wrist 
from a potato peeler.  It was noted that she had had trouble 
with teachers and now with supervisors.  She felt he was 
harassing her.  The initial provisional diagnosis was a 
situational immature reaction.  The examiners stated that the 
suicide incident was of low lethality, and doubted it was a 
serious suicide attempt.  The examiner stated that it was 
brought on in part by her perceptions of herself and her job.  
The record notes she was mentally sound.  A December 1975 
record notes that the veteran had been evaluated in reference 
to numerous physical complaints, which had been interfering 
with her work performance due to frequent absences.  The 
examiner noted that she exhibited behavior patterns 
characteristic of an immature personality.  The examiner 
added that such traits did not necessarily reflect a 
character behavior disorder.  

The May 1976 separation examination report shows that 
psychiatric examination was normal.  Her neuropsychiatric 
status was assigned a profile of "1."  On the accompanying 
medical history she denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

An October 1976 examination report shows her neuropsychiatric 
status was assigned a profile of "1."  In November 1977, 
she denied having or having had frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, and denied having attempted 
suicide.  In January 1978, she denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  

In a claim received in October 1999, the veteran stated that 
she had an onset of depression in 1975.  

VA Treatment records, dated in October 1998, reflect 
diagnoses of alcohol and amphetamine dependence, rule out 
borderline personality disorder, bipolar disorder, and panic 
attacks.  The records note she had mood swings, panic attacks 
and sleep disturbance and grief reaction due to the death of 
her mother earlier that month.  The examiner stated she 
demonstrated no psychotic behavior and she denied having 
depressive symptoms.  The examiner stated that there were 
significant symptoms of personality disorder characteristic 
of a borderline personality.  

VA treatment records, dated in September 1999, reflect 
assessments to include mood disorder, depressed, substance 
dependence in early remission, and major depressive disorder, 
recurrent, moderate.  The diagnoses in October 1999 included 
panic disorder with agoraphobia.  A November 1999 record 
notes a history of emotional abuse by her parents, physical 
and emotional abuse by her husband, emotional and sexual 
abuse by her current boyfriend, and sexual abuse during 
childhood.  She stated that she had attempted suicide on 
three occasions.  

A September 2000 VA treatment record reflects diagnoses of 
PTSD, bipolar affective disorder, and substance abuse in 
remission.  A November 2000 VA treatment record notes the 
veteran's reported history of having been sexually abused 
during service.  The assessment was PTSD.  

A June 2002 VA treatment record notes the veteran's reported 
history of having been involved in two problematic sexual 
contact encounters during service.  She stated that she 
engaged in intense sexual contact with her Sergeant.  She 
stated that there was no force involved.  She added that she 
feared punishment if she did not cooperate.  The second 
incident was noted to be when she awoke to find her female 
roommate in bed with her touching her in sexual ways.  The 
examiner noted other stressful life events to include an 
attempted rape by her cousin when she was in the 8th grade, 
and finding her beloved dogs dead when she was in 7th grade.  
The assessments included major depression and recurrent PTSD.  

In correspondence received in January 2003, the veteran 
stated that during service in April 1975, she went to a club 
on base with her roommate.  She related that after leaving 
the club, she and her roommate went to another dorm where she 
encountered about 10 women in various stages of undress 
touching each other.  She stated that she ran back to her 
dorm and awoke the next morning to find her roommate in bed 
with her touching her in an unwanted sexual manner.  

In a May 2003 VA treatment record, the examiner noted that 
she first evaluated the veteran in August 2002.  A history of 
childhood emotional neglect, and attempted rape by a cousin 
when she was in the 8th grade, which the veteran viewed as a 
sexual assault.  The veteran stated that during service she 
experienced sexual harassment and unwanted sexual contact and 
that she was trouble by the experience and was unable to 
function well at her assigned duties after the experience.  
The relevant diagnoses were PTSD and major depressive 
disorder, recurrent.  The examiner stated the following:

It appears that a child[]hood 
experiences (neglect and sexual assault) 
were risk factors for the possible 
development of PTSD in the face of adult 
traumatic stressors.  Since this writer 
met the vet years after her experiences 
of trauma in childhood and adulthood, it 
is difficult to determine the date of 
onset of PTSD.  The patient does appear 
to have PTSD.  It seems that the 
experience of sexual coercion by a 
superior in the Army left her feeling 
vulnerable and unable to protect 
herself.  This seemed to reinforce her 
view of self as not being valued by 
those who were charged with her care [] 
(superiors in the Army are required to 
behave in a way that protects the 
welfare of their subordinates).  
Therefore it is possible that the 
unwanted sexual contact that took place 
in the military exacerbated psychosocial 
problems and compromised the vets 
functioning to perform adequately in job 
settings.  

The examiner noted that PTSD Criteria B, C, and D were met 
and that a diagnosis of PTSD was suggested.  

At a personal hearing in May 2004, the veteran's 
representative stated that shortly after the alleged incident 
involving her roommate, the veteran married.  Transcript at 3 
(2004).  The representative related that the veteran did not 
request a transfer because she was going to be reassigned in 
the near future due to the conclusion of her schooling.  Id.  
The representative added that she got out of service due to 
pregnancy.  Id.  

On VA examination in August 2005, the examiner reviewed the 
claims file.  The examiner stated the following:

[The veteran] reports a history of poor 
functioning throughout her life, though 
this history is somewhat spotty, with 
periods of what appear to be adequate 
functioning and mixed in with periods of 
homelessness and substance abuse.  Her 
report of having no memory of her 
alleged sexual assault until having a 
vivid nightmare some five years ago is 
unusual and, frankly, suspect.  Given 
that there is no military record of her 
alleged assault and the invalid testing 
that she produced, it is difficult to 
believe without reasonable doubt much of 
what [the veteran] says.  While she does 
report having some of the symptoms of 
posttraumatic stress disorder, in my 
opinion her symptomotology is better 
explained by diagnosis of borderline 
personality disorder, and no reasonably 
clear nexus between events that occurred 
in the military and her current 
difficulties can be drawn.  It does 
appear that [the veteran] had some type 
of mental health difficulties  while in 
the military, but the exact nature of 
difficulties is impossible to determine 
based solely on her report.  

The relevant diagnoses were panic disorder with agoraphobia, 
and dysthymic disorder; and borderline personality disorder.  

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Thus, she is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).

In this case, the veteran's symptoms do not meet the criteria 
for a diagnosis of PTSD.  The Board notes there is both 
positive and negative evidence that must be weighed.  While 
service medical records, dated in 1975, reflect a doubtfully 
serious suicide attempt and personal and work difficulties, 
to include feelings of harassment by a supervisor, the 
assessments were situational immature reaction and behavior 
patterns characteristic of an immature personality.  
Regardless, at separation, psychiatric examination was 
normal.  She specifically denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  However, the Board is cognizant 
of the full provisions of 38 C.F.R. § 3.304(f).  The suicide 
attempt and the allegation of harassment are sufficiently 
broad so as to fall within 38 C.F.R. § 3.304(f)(3).  

The issue in regard to whether the veteran's symptoms meet 
the criteria for a diagnosis of PTSD requires competent 
evidence.  To the extent that the veteran has reported 
symptoms of PTSD, the Board notes that the veteran is 
competent to report her symptoms; however, she is not a 
medical professional and her statements do not constitute 
competent evidence in regard to a diagnosis of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  Equally important is the fact that 
competence and credibility are to be distinguished.  The 
August 2005 VA examination report notes testing indicated a 
high likelihood of over reporting of symptoms.  The examiner 
stated that while it was unclear whether the over reporting 
stemmed from genuine feelings  of being out of control and in 
distress versus exaggerating the nature of her symptoms, it 
was unlikely that the report was accurate given that she 
functioned independently.  The examiner noted extensive over 
reporting, and stated that it was difficult to believe, 
without reasonable doubt, much of what the veteran said.  The 
examiner added that the veteran's report of having no memory 
of her alleged sexual assault until having a vivid nightmare 
five years earlier was unusual, and suspect.  The Board finds 
that the veteran is not credible in regard to reporting of 
current symptoms.  The Board notes that while the veteran 
asserted she had an onset of depression in 1975 in 
correspondence received in October 1999, treatment records, 
dated in October 1998 note that she specifically denied 
depression.  Further, medical opinions based upon unreliable 
evidence, are equally unreliable.  

The Board notes that the May 2003 examiner routinely 
qualified the diagnosis.  For example, the examiner stated 
that, "It appears" that a childhood experience was a risk 
factor, "It seems" sexual coercion by a superior, "This 
experience seemed" to reinforce her self view, "Therefore 
it is possible" that an unwanted sexual contact occurred 
during service..  These statements pepper the report and 
render the conclusion reached unconvincing.  Further 
diminishing the probative value of the report are the 
statements by the examiner that a PTSD diagnosis is suggested 
followed by entry of a diagnosis of PTSD, and major 
depressive disorder, recurrent.  The Board finds that the 
opinion based on the internal statements of this clinical 
social worker to be less convincing than the opinion of an 
examiner with a Ph. D.  

Lastly, the Board notes that the 2005 examiner established 
over reporting.  In April 2004, an examiner recorded the 
veteran's report that the only sexual abuse had happened in 
the military.  However, the examiner noted that the veteran 
had previously reported an attempted rape while in the 8th 
grade.  This Board member also had an opportunity to observe 
the veteran and assess the probative value of her testimony.  
The Board finds that cumulatively, including the testimony, 
the veteran is not a reliable historian.  Her report that she 
had been fired from multiple jobs (a factor relating to 
degree of disability) is inherently incredible.  She also 
reported that she knew how to play doctor (for drugs) 
reflecting her willingness to distort or present untruths for 
ulterior gain. 

The Board finds more probative, the thorough and well-
reasoned opinion of the August 2005 VA examiner.  That 
examiner reviewed the claims file and determined that the 
veteran's symptoms were consistent with borderline 
personality disorder, not PTSD.  A personality disorder is 
not a disease within the meaning of applicable legislation 
for compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9 (2005).  
The Board notes diagnoses of panic disorder with agoraphobia 
and dysthymic disorder were also entered.  Regardless, the 
examiner specifically stated that no reasonably clear nexus 
between events that occurred during service and the veteran's 
current difficulties could be drawn.  The August 2005 report 
is remarkably detailed.  The Board notes the examiner's 
credentials are associated with the report of examination.  
The opinion is thorough, consistent with the record, and 
convincing.  The evidence establishes that the veteran's 
symptoms do not meet the criteria for a diagnosis of PTSD.  
The evidence shows that a psychiatric disorder, to include 
PTSD is not related to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently the benefits 
sought on appeal are denied.








ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


